Electronic Document          May 10 2021 15:55:56         2019-M-01279           Pages: 3




           Serial: 236455
                                IN THE SUPREME COURT OF MISSISSIPPI

                                              No. 2019-M-01279

           ANTONIO DANIEL WALLACE A/K/A ANTONIO                                              Petitioner
           WALLACE A/K/A ANTONIO D. WALLACE

            v.

           STATE OF MISSISSIPPI                                                             Respondent


                                                     ORDER
                  Before the en banc Court is the Objection To En Banc Order filed by Antonio
           Daniel Wallace.
                  On February 2, 2021, the Court denied Wallace’s request for leave to seek post-
           conviction relief in the trial court. En Banc Order, Wallace v. State, No. 2019-M-01279
           (Miss. Feb. 2, 2021). And it warned Wallace that “any future filings deemed frivolous
           may result not only in monetary sanctions, but also in restrictions on filing applications
           for post-conviction collateral relief (or pleadings in that nature) in forma pauperis.” Id. at
           *2.
                  Wallace objects to the sanctions warning, arguing, in part, that it violates his due-
           process rights.
                  Except as provided under M.R.A.P. 27(h)(1)-(8), “[m]otions for reconsideration,
           vacation or modification of rulings of the Supreme Court . . . on motions are generally not
           allowed.” M.R.A.P. 27(h). What is more, the Court has discussed its authority to impose
           sanctions. See Order, Dunn v. State, 2016-M-01514 (Miss. Nov. 15, 2018).
                  IT IS, THEREFORE, ORDERED that Wallace’s Objection To En Banc Order is
denied.
      SO ORDERED.
      ALL JUSTICES AGREE TO DENY.
    KING, P.J., OBJECTS TO THE ORDER IN PART WITH SEPARATE
WRITTEN STATEMENT JOINED BY KITCHENS, P.J.




                                2
                    IN THE SUPREME COURT OF MISSISSIPPI

                                    NO. 2019-M-01279

Antonio Daniel Wallace a/k/a Antonio
Wallace a/k/a Antonio D. Wallace

v.

State of Mississippi


    KING, PRESIDING JUSTICE, OBJECTING TO THE ORDER IN PART
WITH SEPARATE WRITTEN STATEMENT:

¶1.    Although Antonio Daniel Wallace’s application for post-conviction relief lacked

merit, I continue to disagree with this Court’s warning that future filings may result in

monetary sanctions. I incorporate by reference my objection and separate statement to this

Court’s order, signed Feb. 2, 2021. Order, Wallace v. State, No. 2019-M-01279 (Miss. Feb.

2, 2021) (King, P.J., objecting to the order in part with separate written statement).

       KITCHENS, P.J., JOINS THIS SEPARATE WRITTEN STATEMENT.